Bland, Judge,
concurring.
I concur in the foregoing opinion and, in addition to what is said by the majority, I wish to express my views on one phase of the case which is not mentioned by the majority.
In determining the similarities and dissimilarities between trademarks, each feature of each mark may be separately considered with a view toward ascertaining what purchasers and sellers of the merchandise would do and think. The statute under which we are proceeding was designed to do away with the likelihood of confusion, and the pertinent portion reads:
* * * be likely to cause confusion or mistake in the mind of the public or to deceive purchasers * * *. [Italics mine] *959We are concerned not only with wbat the purchaser might think, but in the instant case, if one came into a drugstore and asked for the new product, “Rox Salve”, there would be a grave probability that if the druggist had only “Roche Salve”, he might mistakenly deliver it to the purchaser; thus, being deceived himself, he would aid in the deception of the purchaser. The statute attempts to ward against confusion or mistake in the mind of the public as well as to avoid deceiving purchasers. Surely the drug clerk is not only a seller but also a purchaser of the salve, and he also forms one of the public. In a case of the character of that at bar, we are interested not only in seeing that the purchaser makes no mistake himself, but that he is not led into error by the confusion or mistake of others interested in the transaction.